        EXHIBIT 10.1
August 12, 2020






PERSONAL & CONFIDENTIAL


Suzanne G. Smith


Dear Suzanne,


As we have previously discussed, your service with The Providence Service
Corporation (“Providence”) and LogistiCare Solutions, LLC (“LogistiCare”) and
its affiliates, including Circulation, Inc. (“Circulation”), as Chief Accounting
Officer will cease effective August 12, 2020 (the “Transition Date”). You will
continue (subject to the terms and conditions of this letter agreement) as a
full-time employee of LogistiCare, in a non-officer role, until November 12,
2020 (the “Separation Date”), at which time your employment with LogistiCare and
Providence will cease. Provided that you execute this letter agreement and
deliver it to me by September 14, 2020, and do not revoke it with the 7-day
revocation period below, LogistiCare agrees to deem and describe your transition
and separation from LogistiCare as a termination by LogistiCare without cause,
subject in all respects to the terms and conditions set forth in this letter
agreement.


Accordingly, this letter agreement confirms and evidences your rights and
obligations in connection with and following the Separation Date. Capitalized
terms used but not defined herein have the meaning given to them in the Offer
Letter, dated as of January 14, 2019 by and between you and LogistiCare (the
“Offer Letter”).


1.Transition. Provided that you assist in the transition of your role to the
successor Chief Accounting Officer and provide such other services reasonably
requested by the Company consistent therewith through the Separation Date, and
satisfy the Payment Conditions (described below), you will remain entitled to
your current base salary and current benefit plan participation, from the
Transition Date through the Separation Date, and will be eligible to earn an
annual bonus for 2020, prorated based on your employment through the Separation
Date, based on the Company’s actual performance and the terms of the Company’s
2020 Short-Term Incentive Plan (“STIP”)in effect for 2020 (the “2020 Annual
Bonus”), provided, however, that in no event will such bonus be more than a
prorated portion of 100% of your “Target Bonus” as defined in your individual
STIP document signed July 1, 2020. Such 2020 Annual Bonus will be paid, if
earned in accordance with the immediately preceding sentence, in 2021 as and
when annual bonus payments are paid to executive officers of LogistiCare
generally.


2.Release. In consideration of the promises herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you hereby fully and generally release, discharge and covenant not
to sue or commence any



--------------------------------------------------------------------------------

        EXHIBIT 10.1
legal action or arbitration against Providence, its current and former parents,
subsidiaries (including LogistiCare and Circulation), divisions, limited
partnerships, affiliated corporations, successors and assigns and their
respective past and present directors, managers, officers, stockholders,
members, partners, agents, employees, insurers, attorneys, and servants each in
his, her or its capacity as such, and each of them, separately and collectively
(collectively, “Releasees”), from any and all existing claims, charges,
complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, whether or not mature
or ripe, that you ever had and now have against any Releasee, including, but not
limited to, claims and causes of action arising out of or in any way related to
your employment with or separation from LogistiCare and its affiliates,
including Circulation, to any services performed for LogistiCare or any of its
affiliates, including Circulation and Providence, to any status, term or
condition in such employment, or to any physical or mental harm or distress from
such employment or non-employment or claim to any hire, rehire or future
employment of any kind by LogistiCare or any of its affiliates, including
Circulation or Providence, all to the extent allowed by applicable law. This
release of claims includes, but is not limited to, claims based on express or
implied contract, compensation plans, covenants of good faith and fair dealing,
wrongful discharge, claims for discrimination, harassment and retaliation,
violation of public policy, tort or common law, whistleblower or retaliation
claims; and claims for additional compensation or damages or attorneys’ fees or
claims under federal, state, and local laws, regulations and ordinances,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act, the Georgia Fair
Employment Practices Act, Georgia Equal Pay Act, the Worker Adjustment and
Retraining Notification Act (“WARN”), or equivalent state WARN act, the Employee
Retirement Income Security Act (“ERISA”), and the Sarbanes-Oxley Act of 2002.
You understand that this release of claims includes a release of all known and
unknown claims through the date hereof (the “Release Date”).


You further agree, promise and covenant that, to the maximum extent permitted by
law, neither you, nor any person, organization or other entity acting on your
behalf has filed or will file, charge, claim, sue, or cause or permit to be
filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against any of the Releasees
involving any matter occurring in the past, or involving or based upon any
claims, demands, causes of action, obligations, damages or liabilities, in each
case, which are involving any matter occurring in the past, or involving or
based upon any claims, demands, causes of action, obligations, damages or
liabilities, in each case, which are subject to this release of claims. You
represent that you are not aware of any fraud, wrongdoing or failure to comply
with any applicable regulations or laws by LogistiCare or any of its affiliates,
including Circulation and Providence, and you have not been retaliated against
for reporting any allegations of fraud, wrongdoing or compliance failure. All
Releasees shall be deemed to be third party beneficiaries of this Agreement to
the same extent as if they were signatories hereto.





--------------------------------------------------------------------------------

        EXHIBIT 10.1
Except as provided in Section 1 and Section 3 hereof and for any unpaid salary
that you have earned through the Separation Date (which will be paid to you on
the next regularly scheduled payroll date), you hereby represent that you have
been paid all compensation owed and for all hours worked, you have received all
the leave and leave benefits and protections for which you are eligible,
pursuant to the federal Family and Medical Leave Act, any applicable
LogistiCare, Circulation or Providence policy or applicable law, and you have
not suffered any on-the-job injury or illness for which you have not already
filed a workers’ compensation claim.


Notwithstanding the foregoing, this release of claims will not prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency, but you agree and understand that you are waiving your right to
monetary compensation thereby if any such agency elects to pursue a claim on
your behalf. Further, nothing in this release of claims shall be construed to
waive any right that is not subject to waiver by private agreement under
federal, state or local employment or other laws, such as claims for workers’
compensation or unemployment benefits or any claims that may arise after the
Release Date. In addition, nothing in this release of claims will be construed
to affect any of the following claims, all rights in respect of which are
reserved:
a.The payments and benefits payable under Section 1 and Section 3 of this letter
agreement;
b.Reimbursement of unreimbursed business expenses properly incurred prior to the
Separation Date in accordance with the policies of LogistiCare;
c.Vested benefits under the general LogistiCare employee benefit plans (other
than severance pay or termination benefits, all rights to which are hereby
waived and released) determined through the Separation Date;
d.Any claim for unemployment compensation or workers’ compensation administered
by a state government to which you are presently or may become entitled; and
e.Indemnification as a former officer of LogistiCare or Circulation or inclusion
as a beneficiary of any insurance policy related to your service in such
capacity.


By executing this letter agreement, you hereby agree that you have had a
reasonable period of time to review and consider the terms of this agreement.
You acknowledge that you have been given the opportunity to consult with legal
counsel, and you are signing this release of claims knowingly, voluntarily and
with full understanding of its terms and effects, and you voluntarily accept the
payments and benefits provided for in Section 1 above and Section 3 below for
the purpose of making full and final settlement of all claims referred to in
this letter agreement. You acknowledge that you would not be entitled to the
separation benefits provided for in Section 3 below in the absence of signing
and not revoking this letter agreement, that the separation benefits constitute
a substantial economic benefit to you, and that they constitute good and



--------------------------------------------------------------------------------

        EXHIBIT 10.1
valuable consideration for the various commitments undertaken by you in this
letter agreement.


In addition, in consideration for the payments and benefits provided for in
Section 1 above and Section 3 below you hereby forever give up, waive, discharge
and release the Releasees from any and all claims pursuant to the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and the rules and regulations promulgated thereunder (the
“ADEA”). In connection with this specific waiver of claims, you agree and
acknowledge that you have had at least twenty-one (21) days to consider this
ADEA release and if you sign this letter agreement earlier, you do so
voluntarily, freely and without reservation. You further agree and acknowledge
that you have seven (7) days after you sign this letter agreement to revoke your
agreement to this letter agreement, in which case the agreement shall be null
and void and you shall not be entitled to any payments or benefits hereunder. In
order to revoke your agreement to this letter agreement, you must do so in
writing delivered to LogistiCare on or before 5:00 p.m. ET of the seventh (7th)
day after the execution of this letter agreement. If your agreement to this
letter agreement is not properly revoked within the seven (7)-day period, it
shall become fully enforceable on the eighth (8th) day after you sign this
letter agreement, without any affirmative act by either party. This ADEA waiver
does not waive rights or claims that may arise after the date this letter
agreement is executed by you.


Notwithstanding the foregoing, nothing in this letter agreement (including the
release of claims): (i) prohibits you from providing truthful testimony or
accurate information in connection with any investigation being conducted into
the business or operations of LogistiCare and its affiliates, including
Providence and Circulation, by any government agency or other regulator that is
responsible for enforcing a law on behalf of the government or otherwise
providing information to the appropriate government regulatory agency or body
regarding conduct or action undertaken or omitted to be taken by any of them
that you reasonably believe is illegal or in material non-compliance with any
financial disclosure or other regulatory requirement applicable to them; (ii)
requires you to obtain the approval of, or give prior notice to, LogistiCare or
any of its affiliates, or any of their employees or representatives to take any
action permitted under the preceding clause; or (iii)  prevents you from
receiving any whistleblower award. Nothing in this letter agreement is intended
to conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of
trade secrets that are expressly allowed by 18 U.S.C. § 1833(b). 18 U.S.C. §
1833(b) provides that “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Accordingly, the parties to this
letter agreement have the right to disclose in confidence trade secrets to
federal, state, and local government



--------------------------------------------------------------------------------

        EXHIBIT 10.1
officials, or to an attorney, for the sole purpose of reporting or investigating
suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.


3.Severance. Provided that (i) you sign this letter agreement and send it back
to me within the timing described above, (ii) you provide the transition
services described in paragraph 1 hereof in good faith through the Separation
Date, (iii) you sign a supplemental release of claims substantially similar to
form attached as Exhibit A hereto on or within twenty-one (21) calendar days
following the Separation Date, and (iv) both this letter agreement and the
supplemental release become effective and irrevocable in accordance with their
terms (clauses (i)-(iv), the “Payment Conditions”), LogistiCare will pay you a
lump sum consisting of six (6) months of your current Base Salary, minus
required tax and other withholdings and (b) subject to your timely enrollment in
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(COBRA), reimburse you for the employer portion of the cost of your medical
coverage at the same rate as in effect on the Separation Date until the earlier
of (x) six (6) months following the Separation Date and (y) the date on which
you cease to be eligible for COBRA continuation coverage or stop making the
required payments in respect of such coverage. Provided you have executed this
letter agreement and not revoked it as of October 31, 2020, and provided you
provide the transition services described in paragraph 1 in good faith through
October 31, 2020, you also will vest on October 31, 2020, in 4,600 options to
purchase the Company’s Common Stock (the “Options”) that were granted on
February 18, 2019, pursuant to the grant agreement between you and the Company.
For the avoidance of doubt, neither (i) the 1,816 restricted share awards
granted September 20, 2019, nor (ii) the 5,798 options to purchase the Company’s
Common Stock that were granted on September 20, 2019, shall vest pursuant to the
terms of this Agreement and shall be cancelled and forfeited in accordance with
the terms of the applicable grant agreement. Except as modified hereby, the
4,600 Options shall remain subject to the terms of the applicable grant
agreement in all respects. Following the Separation Date, you shall not be
entitled to any further payments from LogistiCare and its affiliates in respect
of your employment, nor shall LogistiCare and its affiliates have any further
liability to you in respect thereof, except as expressly set forth in this
Section 3 and in Section 1 above.


4.Return of Property. You hereby agree that, prior to the Separation Date, you
shall return to LogistiCare all property belonging to LogistiCare or its
affiliates, including, without limitation, all electronic devices, keys,
documents, handwritten notes, notebooks, materials, records or other items in
your possession or control belonging to LogistiCare or its affiliates, including
Providence or Circulation, or that constitute confidential information provided
to you or of which you became aware in your capacity as an employee of
LogistiCare or Circulation, and that you have not retained and will not retain
any copies of such items. Any and all proprietary information outlined above
must be returned by your last day of employment with LogistiCare.





--------------------------------------------------------------------------------

        EXHIBIT 10.1
5.Resignations. Effective as of the Transition Date, you hereby resign from all
positions that you hold as an officer with LogistiCare and its affiliates,
including Providence and Circulation. You agree to execute any additional
documents necessary to effectuate such resignations.


6.Cooperation. You agree to cooperate, in a reasonable and appropriate manner,
with LogistiCare and its affiliates, including Providence and Circulation, and
their attorneys in connection with any litigation or other proceeding arising
out of or relating to matters in which you were involved prior to the Separation
Date. You agree that you (a) will not communicate with anyone (other than your
attorneys and tax and/or financial advisors and except to the extent you
determine in good faith is necessary in the performance of your duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving
LogistiCare or any of its affiliates, including Providence or Circulation, other
than any litigation or other proceeding in which you are a party-in-opposition,
without giving prior notice to LogistiCare, and (b) in the event that any other
party attempts to obtain information or documents from you (other than in
connection with any litigation or other proceeding in which you are a
party-in-opposition) with respect to matters you believe in good faith are
related to such litigation or other proceeding, you will promptly so notify
Providence’s counsel.


7.Representation. You hereby acknowledge and agree that you are not aware of any
issues or irregularities (including any fraud or other material misstatements)
relating to LogistiCare’s or any of its affiliates financial accounting or
reporting.


8.Confidential. Without limiting anything to the contrary herein, except as
required by law and as required to effectuate the terms hereunder, you agree not
to disclose the terms hereof to any person or entity, other than your attorneys,
accountants, financial advisors, or members of your immediate family. Provided,
further, you may respond to any third party inquiries regarding your separation
that it was on “amicable terms”, or words to that effect.


9.Controlling Law, etc. This letter agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Georgia, without giving effect to any principles of conflicts of law, whether of
the State of Georgia or any other jurisdiction, and where applicable, the laws
of the United States, that would result in the application of the laws of any
other jurisdiction. You consent and agree that any claim arising out of or
relating to this letter agreement shall be brought in a state or federal court
of competent jurisdiction in Georgia. You consent to the personal jurisdiction
of the state and/or federal courts located in Georgia. You waive (a) any
objection to jurisdiction or venue, or (b) any defense claiming lack of
jurisdiction or improper venue in any action brought in such courts.


10.Entire Agreement, etc. This letter agreement represents the entire agreement
between the parties as to the subject matters herein, and supersedes and
replaces any prior version of



--------------------------------------------------------------------------------

        EXHIBIT 10.1
this agreement or any agreement between the parties concerning your separation
from Providence, Circulation, LogistiCare and their affiliates. This letter
agreement may not be amended except by a writing signed by both parties. This
letter agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, administrators, beneficiaries,
representatives, executors, successors and assigns.


11.Section 409A. This letter agreement and any payments hereunder are intended
to be exempt from, or if not so exempt, to comply with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the guidance
issued thereunder (“Section 409A”), and this letter agreement shall be
interpreted, operated and administered accordingly. To the extent that any
provision of this letter agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that all payments
hereunder are either exempt from or comply with Section 409A. Each payment made
under this letter agreement shall be deemed to be a separate payment for
purposes of Section 409A. Once this letter agreement is executed, delivered and
not subject to revocation, then the following shall apply:


    a.    To the extent that any cash payment or continuing benefit to be
provided hereunder is not “nonqualified deferred compensation” for purposes of
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the effective date of this release
of claims. The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the effective date of this release of
claims under the terms of this letter agreement applied as though such payments
commenced immediately upon the Separation Date, and any payments made thereafter
shall continue as provided herein. The delayed benefits shall in any event
expire at the time such benefits would have expired had such benefits commenced
immediately following the Separation Date.


    b.     To the extent that any such cash payment to be provided is
“nonqualified deferred compensation” for purposes of Section 409A, then such
payments shall be made or commence upon the sixtieth (60th) day following the
Separation Date. The first such cash payment shall include payment of all
amounts that otherwise would have been due prior thereto under the terms of this
letter agreement had such payments commenced immediately upon the Separation
Date, and any payments made thereafter shall continue as provided herein.





--------------------------------------------------------------------------------

        EXHIBIT 10.1
12.Counterparts. This letter agreement may be executed in one or more
counterparts (including via facsimile or other electronic transmission), each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.






Sincerely,


The Providence Service Corporation and
LogistiCare Solutions, LLC



By: /s/ Daniel E. Greenleaf        
Name: Daniel E. Greenleaf
Title: President & CEO






ACCEPTED AND AGREED:








/s/ Suzanne G. Smith            
Suzanne G. Smith





--------------------------------------------------------------------------------

        EXHIBIT 10.1
Exhibit A
Supplemental Release


In consideration of the promises set forth in that certain letter agreement
dated August 12, 2020 between myself and Providence Service Corporation
(“Providence”) and LogistiCare Solutions, LLC (“LogistiCare”) and its affiliates
(the “Letter Agreement”), and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, I hereby fully and
generally release, discharge and covenant not to sue or commence any legal
action or arbitration against Providence, its current and former parents,
subsidiaries (including LogistiCare and Circulation), divisions, limited
partnerships, affiliated corporations, successors and assigns and their
respective past and present directors, managers, officers, stockholders,
partners, agents, employees, insurers, attorneys, and servants each in his, her
or its capacity as such, and each of them, separately and collectively
(collectively, “Releasees”), from any and all existing claims, charges,
complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, whether or not mature
or ripe, that I ever had and now have against any Releasee, including, but not
limited to, claims and causes of action arising out of or in any way related to
my employment with or separation from LogistiCare and its affiliates, including
Circulation, to any services performed for LogistiCare or any of its affiliates,
including Circulation and Providence, to any status, term or condition in such
employment, or to any physical or mental harm or distress from such employment
or non-employment or claim to any hire, rehire or future employment of any kind
by LogistiCare or any of its affiliates, including Circulation or Providence,
all to the extent allowed by applicable law. This release of claims includes,
but is not limited to, claims based on express or implied contract, compensation
plans, covenants of good faith and fair dealing, wrongful discharge, claims for
discrimination, harassment and retaliation, violation of public policy, tort or
common law, whistleblower or retaliation claims; and claims for additional
compensation or damages or attorneys’ fees or claims under federal, state, and
local laws, regulations and ordinances, including but not limited to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Georgia Fair Employment Practices Act, Georgia Equal
Pay Act, the Worker Adjustment and Retraining Notification Act (“WARN”), or
equivalent state WARN act, the Employee Retirement Income Security Act
(“ERISA”), and the Sarbanes-Oxley Act of 2002. You understand that this release
of claims includes a release of all known and unknown claims through the date
hereof (the “Release Date”).


I further agree, promise and covenant that, to the maximum extent permitted by
law, neither I, nor any person, organization or other entity acting on my behalf
has filed or will file, charge, claim, sue, or cause or permit to be filed,
charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against any of the Releasees
involving any matter occurring in the past, or involving or based upon any
claims, demands, causes of action, obligations, damages or liabilities, in each
case, which are involving any matter occurring in the past, or involving or
based upon any claims, demands, causes of action, obligations, damages or
liabilities, in each case, which are subject to this release of claims. I
represent that I am not aware of any fraud, wrongdoing or failure to comply with
any applicable regulations or laws by LogistiCare or any of its affiliates,
including Circulation and Providence,



--------------------------------------------------------------------------------

        EXHIBIT 10.1
and I have not been retaliated against for reporting any allegations of fraud,
wrongdoing or compliance failure. All Releasees shall be deemed to be third
party beneficiaries of this agreement to the same extent as if they were
signatories hereto.


Except as provided in the Letter Agreement and for any unpaid salary that I have
earned through the date hereof, I hereby represent that I have been paid all
compensation owed and for all hours worked, I have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the federal
Family and Medical Leave Act, any applicable LogistiCare, Circulation or
Providence policy or applicable law, and I have not suffered any on-the-job
injury or illness for which you have not already filed a workers’ compensation
claim.


Notwithstanding the foregoing, this release of claims will not prohibit me from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency, but I agree and understand that I am waiving my right to monetary
compensation thereby if any such agency elects to pursue a claim on my behalf.
Further, nothing in this release of claims shall be construed to waive any right
that is not subject to waiver by private agreement under federal, state or local
employment or other laws, such as claims for workers’ compensation or
unemployment benefits or any claims that may arise after the Release Date. In
addition, nothing in this release of claims will be construed to affect any of
the following claims, all rights in respect of which are reserved:
a.The payments and benefits payable under Section 1 and Section 3 of the Letter
Agreement;
b.Reimbursement of unreimbursed business expenses properly incurred prior to the
Separation Date in accordance with the policies of LogistiCare;
c.Vested benefits under the general LogistiCare employee benefit plans (other
than severance pay or termination benefits, all rights to which are hereby
waived and released);
d.Any claim for unemployment compensation or workers’ compensation administered
by a state government to which I am presently or may become entitled; and
e.Indemnification as a former officer of LogistiCare or Circulation or inclusion
as a beneficiary of any insurance policy related to your service in such
capacity.


By executing this letter agreement, I hereby agree that I have had a reasonable
period of time to review and consider the terms of this agreement. I acknowledge
that I have been given the opportunity to consult with legal counsel, and I am
signing this release of claims knowingly, voluntarily and with full
understanding of its terms and effects, and you voluntarily accept the payments
and benefits provided for in Section 1 and Section 3 of the Letter Agreement for
the purpose of making full and final settlement of all claims referred to
herein. I acknowledge that I would not be entitled to the separation benefits
provided for in the Letter Agreement in the absence of signing and not revoking
this release of claims, that the separation benefits constitute a substantial



--------------------------------------------------------------------------------

        EXHIBIT 10.1
economic benefit to me, and that they constitute good and valuable consideration
for the various commitments undertaken by me in this release of claims.


In addition, in consideration for the payments and benefits provided for in the
Letter Agreement, I hereby forever give up, waive, discharge and release the
Releasees from any and all claims pursuant to the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, and the
rules and regulations promulgated thereunder (the “ADEA”). In connection with
this specific waiver of claims, I agree and acknowledge that I have had at least
twenty-one (21) days to consider this ADEA release and if I sign this release of
claims earlier, I do so voluntarily, freely and without reservation. I further
agree and acknowledge that I have seven (7) days after I sign this release of
claims to revoke my agreement to this release of claims, in which case the
Letter Agreement shall be null and void and I will not be entitled to any
further payments or benefits under the Letter Agreement. In order to revoke my
release of claims under this paragraph, I acknowledge that I must do so in
writing delivered to LogistiCare on or before 5:00 p.m. ET of the seventh (7th)
day after the execution of this release of claims. I acknowledge that if my
agreement to this release of claims is not properly revoked within the seven
(7)-day period, it shall become fully enforceable on the eighth (8th) day after
I sign this release of claims, without any affirmative act by either party. This
ADEA waiver does not waive rights or claims that may arise after the date this
release of claims is executed.
Notwithstanding the foregoing, I acknowledge that nothing in this release of
claims: (i) prohibits me from providing truthful testimony or accurate
information in connection with any investigation being conducted into the
business or operations of LogistiCare and its affiliates, including Providence
and Circulation, by any government agency or other regulator that is responsible
for enforcing a law on behalf of the government or otherwise providing
information to the appropriate government regulatory agency or body regarding
conduct or action undertaken or omitted to be taken by any of them that you
reasonably believe is illegal or in material non-compliance with any financial
disclosure or other regulatory requirement applicable to them; (ii) requires me
to obtain the approval of, or give prior notice to, LogistiCare or any of its
affiliates, or any of their employees or representatives to take any action
permitted under the preceding clause; or (iii)  prevents me from receiving any
whistleblower award. I acknowledge that nothing in this release of claims is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
18 U.S.C. § 1833(b) provides that “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Accordingly, the parties to this
release of claims have the right to disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating suspected violation of law. The parties
also have the right to disclose



--------------------------------------------------------------------------------

        EXHIBIT 10.1
trade secrets in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal and protected from public disclosure.


ACCEPTED AND AGREED:










Suzanne G. Smith


Date: _______________________________

